               Case 1:20-cv-00147-RDA-TCB Document 8 Filed 04/29/20 Page 1 of 3 PageID# 31

U.S. Department of Justice
                                                                                                              PROCESS RECEIPT AND RETURN
United States Marshals Service
                                                                                            tuty
PLAINTIFF                                                                                                                    COURT CASE NUMBER

Marc Stout, et al.                                                                                                           I:20cvl47-RDA-TCB
                                                                          CLcnT.,.u.s,ni5a£Ii^Pi'"^
                                                                             MFV&MnRlA. VIRGINIA                             TYPE OF PROCESS
 DEFENDANT

 Sgt. Mischou, et al.                                                                                                        Summons & Complaint
                           NAME OF INDIVIDUAL.COMPANY,CORPORATION,ETC.TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
        SERVE              Sgt. Mischou, Manassas City Police Officer
               AT
                   {        ADDRESS (Slreel or RFD. Aparlmeiu No.. City. Slate and ZIP Code)


SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                           Number ofprocess to be
                                                                                                                             Served with this Form 285
                                                                                                                                                               j

 Marc Stout and Robert Stout                                                                                                 Number of parties to be        2
                                                                                                                             served in this case
 30 Willow Branch Place
                                                                                                                             Check for service
 Fredericksburg, VA 22405                                                                                                    on U.S.A.

 SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE(Include Business andAlternate Addresses,
AH Telephone Numbers, and Estimated Times AvailableforService):



 Sig                                              service on behalf                   PI-AINTIIT              TELEPHONE NUMBER                       DATE

                                                                                                              (703)299-2101                          03/05/2020
                                                                                  □ "t^'^I^NDANT
                        SPACE BeLoW FOR ifSE 6F U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
 I acknowledge receipt for the total    Total Process       District of      District to       Signalurc of Aulhorized USMS Dcpuly or Clerk                             Date
 number ofprocess indicated.                             Origin              Serve
 (Sign only for USM 2SS if more
                                                         No                  No
 than one USM 285 is submitted)

 1 hereby certify and return that I^^ have posonally served, □ have legal evidence of service^^ have executed as slj^n in "Remarks", the process described on the
 individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.
 □ I hereby certify and return that 1 am unable to locate the individual, company, corporation, etc. named above (See remarks belcnv)
 Name and title of individual served/i/'norslioiinaftove)                            j,.   a     J                                  /                Time


 W                                                               PP               l/intML mm oi/^7/'^''
                                                                                                                                                          or Deputy
 Address fcnmpleie only different than shown above)




 Service Fee            Total Mileage Charges      Forwarding Ecc            Toj^ Charges            Advance Deposits   Amount owed to U.S           ha • Of

                        (iriMding etj^favors)                                                                                  M fl f ueftin

                       /Jy.
 REMARKS

                                                                                                                                                                               - 1 1** t
                                                                                                                                                                    1          >•
                                                                                                                                                                   0 >
                                                                                                                                                                               ?T~:
                                                                                                                                                                   T)
                                                                                                                                                                   -iT

                                                                                                                                                                   ••

                                                                                                                                               CLV   —'            .C"*
                                                                                                                                                                               52
                                                                                                                                                                   cn          >




                                                                                                                                                                               Form USM-28S
                                                                                                                                                                                   Rev. 11/18
 PRIOR VERSIONS OF THIS FORM ARE OBSOLETE
Case 1:20-cv-00147-RDA-TCB Document 8 Filed 04/29/20 Page 2 of 3 PageID# 32
Case 1:20-cv-00147-RDA-TCB Document 8 Filed 04/29/20 Page 3 of 3 PageID# 33
